Citation Nr: 0714563	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1940 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for both bilateral hearing loss disability and 
tinnitus.  In April 2007, the veteran submitted a Motion to 
Advance on the Docket.  In May 2007, the Board granted the 
veteran's motion.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
both chronic bilateral hearing loss disability and tinnitus 
as the claimed disorders were precipitated by his exposure to 
gunfire and explosions while serving with an Army unit during 
World War II.  In his October 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that his bilateral hearing loss disability and 
tinnitus were initially manifested in 1945 and precipitated  
to his inservice noise exposure.  In his April 2007 
Appellant's Brief, the accredited representative advances 
that the veteran "participated in combat in Europe during 
WWII and was exposed to gun fire and explosions during his 
enlistment."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish evaluations 
and effective dates for an initial award for service 
connection for either chronic bilateral hearing loss 
disability or chronic tinnitus.  

In reviewing the claims file, the Board observes that the 
veteran's service medical documentation is not of record.  In 
a May 2004 Formal Finding on the Unavailability of Service 
Records, the RO determined that the veteran's service medical 
records were not available and may have been destroyed in the 
1973 fire at the National Personnel Record Center.  The 
veteran's October 1945 Enlistment Record and Report of 
Separation Honorable Discharge is of record and indicates 
that the veteran was a cook attached to a Army medical unit 
and participated in six campaigns in the North African and 
European Theaters of Operation.  He was awarded six Bronze 
Stars for his participation in the campaigns.  The veteran's 
service personnel documentation is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990). 

An August 2003 VA treatment record states that the veteran 
was complained of bilateral hearing loss and a humming noise 
in his ears since active service.  He was diagnosed with 
bilateral sensorineural hearing loss disability "consistent 
with noise exposure and age."  No contemporaneous 
audiometric findings were reported.  
The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and severity of 
his bilateral hearing loss disability and tinnitus.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006); and the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) the 
veteran's service personnel file (201 or 
equivalent) be forwarded for 
incorporation into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic bilateral hearing 
loss disability and chronic tinnitus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance opinions as 
to the following: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
bilateral hearing loss disability 
originated during active service or 
is in any other way causally related 
to active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
tinnitus originated during active 
service or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the issues of 
service connection for both chronic 
bilateral hearing loss disability and 
chronic tinnitus with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


